Citation Nr: 1219183	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded this claim in January 2010 and August 2011 for further development.  It now returns for appellate review. 


FINDINGS OF FACT

1. The Veteran's right ear hearing loss is productive of a puretone threshold average no higher than 26.25 dB, and speech recognition ability no lower than 96 percent.

2. The Veteran's left ear hearing loss is productive of a puretone threshold average no higher than 23.75 dB, and speech recognition ability no lower than 98 percent. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Stegall Considerations

As previously noted, the Board remanded this case for further development in January 2010 and August 2011.  Specifically, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran an appropriate VA audiological examination which included a review of the claims file by the examiner, appropriate audiological testing, and a discussion of the functional impairment resulting from the Veteran's hearing loss disability, and then to readjudicate the claim on appeal.  The examination was accomplished in October 2011 and complied with the Board's remand directives, as will be discussed in more detail below.  Thereafter, this appeal was readjudicated in a January 2012 supplemental statement of the case.  Thus, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The appeal of the noncompensable evaluation assigned to the Veteran's bilateral hearing loss disability stems from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements in initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187.  

Here, prior to the initial rating decision in this matter, a July 2004 letter informed the Veteran of the elements that must be met to establish service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  A May 2008 letter further informed the Veteran of how VA determines the degree of disability, and included the rating criteria applicable to hearing loss disabilities.  This letter was followed by readjudication of the Veteran's appeal in supplemental statements of the case (SSOC's) dated in March 2009 and January 2012.  Thus, the Board finds that the delay in timing of this notice was nonprejudicial as the Veteran had ample opportunity to submit additional information and evidence pertinent to his appeal for consideration by the agency of original jurisdiction (AOJ) after receiving the May 2008 letter.  See Mayfield, 499 F.3d at 1323.  

Moreover, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the "downstream elements" of the degree of disability and effective date assigned.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA examination reports are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present appeal.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c) (2011).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a) (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's January 2010 and August 2011 remand directives, an appropriate audiological examination was performed in October 2011.  The Board finds that this examination report is adequate for rating purposes, as the examiner reviewed the claims file and the relevant medical records therein, examined the Veteran, to include conducting appropriate audiological testing, and described the Veteran's hearing loss disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  In this regard, the examiner also discussed the functional impairment caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Accordingly, the Board concludes that the duty to provide an adequate VA examination has been satisfied.  

The Board notes that in a March 2012 brief, the Veteran's representative argued that the October 2011 VA examiner did not accurately note the Veteran's puretone threshold averages in each ear.  Therefore, the Veteran's representative requested the Board to remand this claim for a new VA examination.  However, the Board finds that the puretone threshold averages provided in the examination report are in fact accurate.  In this regard, the puretone threshold averages calculated by the examiner were based on the Veteran's puretone threshold levels at 1000, 2000, 3000, and 4000 Hertz, which is in accordance with the rating criteria as set forth in 38 C.F.R. § 4.85 (2011).  The puretone threshold averages calculated by the Veteran's representative were based on the additional threshold levels at 500 Hertz in both ears.  While the puretone threshold level at 500 Hertz is relevant for determining the presence of a hearing loss disability for service connection purposes under 38 C.F.R. § 3.385 (2011), it is not for consideration in assessing the degree of hearing impairment for evaluation purposes under 38 C.F.R. § 4.85 (2011).  Accordingly, the Board finds that the puretone threshold averages provided in the October 2011 VA examination report are accurate, and therefore remand for a new examination is not warranted. 

The Board notes that VA audiological examinations were also performed in July 2004, December 2005 (by QTC), and February 2008.  Although the examiners did not review the claims file or discuss the functional impairment resulting from the Veteran's hearing loss, the examination reports do reflect the results of puretone threshold tests and speech discrimination scores using the Maryland CNC word list, as required under 38 C.F.R. § 4.85 (2011).  As will be discussed below, the evaluation of hearing loss under the schedular criteria is based exclusively on these scores.  See id.  In this regard, a review of the claims file would not have affected the results of the examiners' audiological testing.  See Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (holding that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file).  Moreover, the Veteran's functional impairment resulting from his hearing loss has been subsequently described, and the Board assumes that similar functional impairment was present at the time of the earlier VA examinations.  Finally, and most significantly, to the extent these examination reports are deficient, such deficiency was cured by the October 2011 VA examination report.  Indeed, the very purpose of the Board's January 2010 and August 2011 remand directives was to provide the Veteran with an adequate VA examination which discussed the functional impairment caused by his hearing loss.  Thus, these earlier examination reports are adequate for the purpose of assessing the Veteran's hearing impairment based on audiological testing as it has manifested over the period of time covered by this appeal.  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss disability since he was last examined in October 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Analysis

The Veteran contends that he is entitled to an initial compensable rating for his service-connected bilateral hearing loss disability.  For the reasons that follow, the Board concludes that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2011).  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 (2011) is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 (2011) by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Turning to the evidence of record, the Board notes that the July 2004 VA examination report reflects that the Veteran reported not being able to understand what people say due to his hearing loss.  He stated that speech sounded muffled.  He further reported hearing difficulties in all environments.  On audiological testing, the Veteran had puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
5
10
0
LEFT
25
0
0
0

The audiogram shows that the right ear had a puretone average of 14 dB and the left ear had a puretone threshold of 6 dB, as noted by the examiner.  A speech discrimination test revealed speech recognition ability of 98 percent in both ears.  Using Table VI in 38 C.F.R. § 4.85 (2011), the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 14 dB and a speech recognition score of 98 percent.  Thus, it received a designation of I.  See id.  The left ear had a puretone average of 6 dB and a speech recognition score of 98 percent.  Therefore, it also received a designation of I.  The point where designations I and I intersect on Table VII yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  See id.

The December 2005 VA QTC examination report reflects that audiological testing revealed puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
10
15
0
LEFT
35
10
15
5

The audiogram shows that the right ear had a puretone average of 17.5 dB and the left ear had a puretone threshold of 16.25 dB, as noted by the examiner.  A speech discrimination test revealed speech recognition ability of 100 percent in both ears.  Using Table VI in 38 C.F.R. § 4.85 (2011), the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 17.5 dB and a speech recognition score of 100 percent.  Thus, it received a designation of I.  See id.  The left ear had a puretone average of 16.25 dB and a speech recognition score of 100 percent.  Therefore, it also received a designation of I.  The point where designations I and I intersect on Table VII yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  See id.

The February 2008 VA examination report reflects that audiological testing showed puretone thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
50
15
10
5
LEFT
35
5
5
5

The audiogram shows that the right ear had a puretone average of 20 dB and the left ear had a puretone threshold of 12.5 dB, as noted by the examiner.  A speech discrimination test revealed speech recognition ability of 100 percent in both ears.  Using Table VI in 38 C.F.R. § 4.85 (2011), the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 20 dB and a speech recognition score of 100 percent.  Thus, it received a designation of I.  See id.  The left ear had a puretone average of 12.5 dB and a speech recognition score of 100 percent.  Therefore, it also received a designation of I.  The point where designations I and I intersect on Table VII yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  See id.

The October 2011 VA examination report reflects that the Veteran was able to communicate in a quiet one-on-one setting.  The Veteran reported trouble understanding speech over the telephone and understanding speech on television.  He also stated that he had difficulty communicating with people due to his hearing loss.  The examiner concluded that the Veteran's reported functional impairment was consistent with the nature of his hearing loss.  The examiner further noted that the Veteran would especially have difficulty communicating with people in the presence of background noise.  The examiner also opined that the Veteran's hearing loss had significant effects on his occupation in that the Veteran reported having trouble understanding speech over the telephone when he was working.  An audiological examination revealed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
35
10
5
LEFT
50
25
10
10

The audiogram shows that the right ear had a puretone average of 26.25 dB and the left ear had a puretone threshold of 23.75 dB, as noted by the examiner.  A speech discrimination test revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85 (2011), the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 26.25 dB and a speech recognition score of 96 percent.  Thus, it received a designation of I.  See id.  The left ear had a puretone average of 23.75 dB and a speech recognition score of 100 percent.  Therefore, it also received a designation of I.  The point where designations I and I intersect on Table VII yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  See id.

VA regulation also includes two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 (2011) because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) (2011) provides that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85 (2011), whichever results in a higher evaluation.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) (2011) provides that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, in 38 C.F.R. § 4.85 (2011), whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See id.  Here, neither of the provisions set forth in sections 4.86(a) and 4.86(b) is satisfied by the audiometric results in the VA examination reports discussed above.  Thus, they are not applicable to this claim.

Accordingly, based on the results of the audiological testing discussed above, the Board finds that the Veteran's service-connected bilateral hearing loss disability has  not met the schedular criteria for a compensable rating at any time during the pendency of this claim.  See 38 C.F.R. §§ 4.85, 4.86 (2011). 

The Board acknowledges the functional impairment caused by the Veteran's hearing loss disability as described in the VA examination reports and in the Veteran's January 2006 substantive appeal (VA Form 9), to include difficulty understanding speech in person and via telephone, and trouble hearing the television.  The Board has also considered the VA examiner's conclusion that the Veteran's hearing loss has significant effects on his occupation due to difficulty hearing over the phone.  However, the Board finds that the challenges imposed by the Veteran's hearing loss are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The functional impairment described by the Veteran does not establish entitlement to a compensable rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85 (2011); Lendenmann, 3 Vet. App. at 349.

The Board has considered the Veteran's contention that his hearing loss is more disabling than contemplated by the current evaluation.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his hearing loss as reflected in the VA examination reports.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to administer the appropriate audiological tests and to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's hearing loss disability.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements. 

As discussed above, there is no evidence showing that the Veteran is entitled to an initial compensable rating for his bilateral hearing loss at any point since his July 2004 claim of entitlement to service connection for this disability.  Thus, staged ratings are not appropriate for the time frame covered by this appeal.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); see also 38 C.F.R. § 4.1 (2011).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) (2011) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Board finds that referral for extraschedular consideration is not warranted.  As discussed above, the rating criteria applicable to hearing loss disabilities are not based on symptoms but rather on the numeric results of objective audiological testing.  See 38 C.F.R. § 4.85, DC 6611 (2011).  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating, which takes into account the presence of hearing loss and its concomitant functional limitations, such as difficulty understanding speech.  See id; see also 38 C.F.R. § 4.1 (2011).  The Board also notes that none of the medical professionals who examined the Veteran have indicated that his hearing loss presented an unusual disability picture.  Thus, the Board finds that a comparison of the Veteran's reported symptoms and functional limitations, and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2011).

Consequently, the Board finds that the available schedular evaluations are adequate to rate the Veteran's hearing loss disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  However, the Board notes that the evidence of record, to include the Veteran's lay statements, does not indicate that the Veteran's hearing loss has markedly interfered with his employment or resulted in frequent periods of hospitalization.  Therefore, referral for extraschedular consideration is not warranted.  See id.

Finally, the Veteran has not alleged, and the record does not otherwise show, that he is unable to engage in substantially gainful employment by virtue of his hearing loss disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the veteran or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for the Veteran's bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied. 




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


